In an action inter alia pursuant to article 15 of the Real Property Actions and Proceedings Law, the defendant Pierce appeals from an order of the Supreme Court, Suffolk County, entered August 5, 1975, which denied his motion for summary judgment (1) dismissing the complaint and (2) in his favor as to his first counterclaim. Order modified, on the law, by deleting the words "in all respects” from the decretal paragraph thereof and by adding thereto, 'immediately after the word "denied”, the following: "as to plaintiff’s claim for injunctive relief; summary judgment is granted to plaintiff to the extent that it is declared that she has fee title to the premises in question; and summary judgment is granted to defendant to the extent that it is declared that he has an absolute and unencumbered interest in and right of way easement over and across the entirety of the subject premises.” As so modified, order affirmed, without costs or disbursements. Read in the context of the recorded chain of deeds which originated *735with the parties’ common antecedent grantor, the language relating to the easement is clear; it grants defendant Pierce a full 50-foot-wide easement for ingress and egress across the entirety of plaintiff’s 50-foot-wide strip of land which borders Pierce’s property and plaintiff’s main property. Gulotta, P. J., Latham, Hargett and Damiani, JJ., concur.